UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7332


MARVIN LEON GRIMM, JR.,

                Petitioner – Appellant,

          v.

GENE JOHNSON, Director VA. Dept. of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00593-JRS)


Submitted:   March 29, 2012                 Decided:   April 5, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin Leon Grimm, Jr., Appellant Pro Se.       Richard Carson
Vorhis, Senior Assistant Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marvin Leon Grimm, Jr., seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and denying his motion for reconsideration.                            The orders

are not appealable unless a circuit justice or judge issues a

certificate      of    appealability.           See    28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a    prisoner       satisfies      this   standard      by

demonstrating         that     reasonable       jurists      would       find    that     the

district       court’s    assessment      of    the     constitutional          claims    is

debatable      or     wrong.     Slack     v.    McDaniel,         529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Grimm has not made the requisite showing.                           Accordingly, we

deny the       motions    for    a    certificate       of   appealability        and     for

leave to proceed in forma pauperis and dismiss the appeal.                                We

dispense       with    oral     argument       because       the    facts       and     legal

                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3